

Exhibit 10.12
AMENDED AND RESTATED IRREVOCABLE PROXY (this “Proxy”), dated as of October 6,
2017 but effective as of the Effective Time (as defined below), and made and
granted by the parties listed on Schedule A hereto (each, a “Stockholder’’ and,
collectively, the “Stockholders”).
WHEREAS, the Stockholders entered into that certain Irrevocable Proxy dated as
of November 22, 2010 (the “Original Proxy”) pursuant to which they irrevocably
appointed Hamlet Holdings LLC (“VoteCo”) as their lawful proxy and attorney in
fact with respect to the voting and transfer of all shares of voting common
stock held by the Stockholders in Caesars Entertainment Corporation, f/k/a
Harrah’s Entertainment, Inc., (“CEC”);
WHEREAS, CEC and Caesars Acquisition Company (“CAC”) entered into that certain
Amended and Restated Agreement and Plan of Merger, dated as of July 9, 2016, and
the First Amendment thereto dated as of February 20, 2017, pursuant to which CAC
will merge with and into CEC (the “Merger”), with CEC surviving the Merger (the
“Surviving Company”);
WHEREAS, the Original Proxy, and the proxy granted pursuant thereto would,
absent its amendment and restatement hereby, terminate in accordance with its
terms upon the consummation of the Merger (such time, the “Effective Time”);
WHEREAS, at the Effective Time, the outstanding shares of common stock of CAC
will be converted into and become exchangeable for outstanding shares of common
stock of CEC, and after giving effect to such conversion, each Stockholder will
own the number of shares of voting common stock, par value $0.01 per share, of
the Surviving Company set forth opposite its name on Schedule A hereto (the
“Subject Shares”); and
WHEREAS, in connection with the Merger, and in compliance with gaming regulatory
requirements, each Stockholder desires to amend and restate the Original Proxy
in all respects effective as of the Effective Time and to vest voting and
dispositive control in VoteCo with respect to matters relating to the Surviving
Company and the Subject Shares by granting this Proxy as set forth below, it
being understood that until the Effective Time the Original Proxy shall remain
in full force and effect in accordance with its terms.
Section 1.Representations and Warranties of Each Stockholder. Each Stockholder
represents and warrants to VoteCo with respect to itself as follows:
(a)Authority: Execution and Delivery: Enforceability. The Stockholder has
requisite limited liability company power and authority to execute and deliver
this Proxy. The execution and delivery of this Proxy and the grant hereunder
have been duly and validly authorized by the Stockholder, and no other limited
liability company proceeding on the part of the Stockholder is necessary to
authorize the grant contemplated by this Proxy. This Proxy has been duly and
validly executed and delivered by the Stockholder and constitutes the valid and
binding proxy of the Stockholder, enforceable against the Stockholder in
accordance with its terms, except as enforceability may be limited by bankruptcy
laws, other similar laws affecting creditors’ rights and general principles of
equity.
(b)No Conflicts. Neither the execution and delivery by the Stockholder of this
Proxy nor the compliance by the Stockholder with the terms and conditions of
this Proxy will violate, result in a breach of, or constitute a default under
its organizational documents, or violate, result in a breach of, or constitute a
default under, in each case in any material respect, any agreement, instrument,
judgment, order or decree to which the Stockholder is a party or is otherwise
bound or give to any other person or entity any material right or interest
(including any right of purchase, termination, cancellation or acceleration)
under any such agreement, instrument judgment, order or decree.
(c)The Subject Shares. After giving effect to the Merger (i) the Stockholder
will be the record and beneficial owner of the number of Subject Shares set
forth opposite its name on Schedule A; (ii) the Stockholder will have the sole
right to vote such Stockholder’s Subject Shares, except as contemplated by this
Proxy; and (iii) none of such Stockholder’s Subject Shares will be subject to
any voting trust or other agreement, arrangement or restriction with respect to
the voting of such Subject Shares, except as contemplated by this Proxy.
Section 2.Irrevocable Proxy.
(a)Upon the Effective Time, and solely during the Term (as defined below) each
Stockholder hereby irrevocably constitutes and appoints VoteCo, with full power
of substitution, its true and lawful proxy and attorney-in-fact to (i) vote all
of its Subject Shares at any meeting (and any adjournment or postponement
thereof) of the Surviving Company's stockholders, and in connection with any
written consent of the Surviving Company's stockholders, and (ii) direct and
effect the





--------------------------------------------------------------------------------




sale, transfer or other disposition of all or any part of its Subject Shares (as
and when so determined in the sole discretion of VoteCo), except for sales,
transfers or other dispositions effected in accordance with Section 4.
(b)The proxy and power of attorney granted in this Proxy shall be irrevocable
during the Term, shall be deemed to be coupled with an interest sufficient in
law to support an irrevocable proxy, and shall revoke all prior proxies granted
by each Stockholder (if any) with respect to the Subject Shares. Each
Stockholder shall not grant to any person or entity any proxy which conflicts
with the proxy granted in this Proxy, and any attempt to do so shall be void ab
initio.
(c)VoteCo may exercise the proxy granted in this Proxy with respect to Subject
Shares, only during the Term, and shall have the right to vote the Subject
Shares at any meeting of the Surviving Company’s stockholders and in any action
by written consent of the Surviving Company’s stockholders in accordance with
the provisions of Section 2(a) above. Unless expressly requested by VoteCo in
writing, each Stockholder shall not vote any or all of the Subject Shares at any
such meeting or in connection with any such written consent of stockholders. The
vote of VoteCo shall control in any conflict between a vote of or written
consent with respect to the Subject Shares by VoteCo and a vote or action by any
Stockholder with respect to the Subject Shares.
(d)All or a portion of the Subject Shares, as the case may be, shall be released
from the proxy and voting arrangement created in this Section 2 and the
restrictions on transfer in Sections 3 and 4 below, upon the earlier of (i)
solely with respect to such Subject Shares, the sale, transfer or other
disposition by VoteCo or in a Tag-Along Transfer of any Subject Shares in
accordance with this Proxy, and (ii) with respect to all Subject Shares, the
delivery by any Stockholder to the other Stockholders (at the addresses set
forth on Schedule A to this Proxy) of written notice of its intent to terminate
the proxy granted by Section 2(a) and release the Subject Shares from the
transfer restrictions contemplated hereby (each, a “Release Event”). Such
release of Subject Shares under this Proxy shall occur automatically, without
any requirement for any further act by such Stockholder or the delivery of any
certificate to memorialize the same.
Section 3.Covenants of Each Stockholder. Each Stockholder covenants and agrees
during the Term as follows:
(a)While this Proxy is in effect with respect to any Subject Shares, and except
as contemplated hereby, the Stockholder shall (i) not enter into any voting
agreement, whether by proxy, voting agreement or other voting arrangement with
respect to such Subject Shares, and (ii) not take any action that would make any
representation or warranty of such Stockholder contained in this Proxy untrue or
incorrect, in each case, that would have the effect of preventing the
Stockholder from performing its obligations under this Proxy.
(b)The Stockholder shall not (i) sell, transfer, pledge or otherwise dispose or
encumber of any of its Subject Shares, any beneficial ownership thereof or any
other interest therein, or (ii) enter into any contract, arrangement or
understanding with any person or entity that violates or conflicts with or would
reasonably be expected to violate or conflict with, any of such Stockholder’s
obligations under this Section 3(b), except, in each case, in accordance with
Section 4.
Section 4.Tag-Along.
(a)During the Term, any Stockholder may Transfer its Subject Shares to (i) any
other Stockholder or (ii) any of its other Affiliates that executes a joinder to
this Proxy, agreeing to be bound by the terms of this Proxy as if an original
party to this Proxy, and shall provide the other Stockholders written notice of
such Transfer within 3 Business Days of it becoming effective.
(b)During the Term, if any Stockholder (in such capacity a “Transferring
Stockholder”) proposes to Transfer (such proposed Transfer, a “Tag-Along
Transfer”) to a third party (the “Proposed Transferee”) that is not an Affiliate
of such Transferring Stockholder or a Stockholder (the “Proposed Transferee”)
any of its Subject Shares, the Transferring Stockholder and each other
Stockholder shall have the right to participate (and, with respect to the
Co-Investment Entities, to the extent required pursuant to the tag-along
obligations in the operating agreement of such Co-Investment Entity, shall elect
its right to participate) in the Tag-Along Transfer by Transferring up to its
Pro Rata Portion to the Proposed Transferee on the same terms and conditions as
those proposed by the Transferring Stockholder (each such participating
Stockholder, other than the Transferring Stockholder, a “Tagging Stockholder”).
(c)The Transferring Stockholder shall give written notice (a “Tag-Along Notice”)
to VoteCo and each other Stockholder of a Tag-Along Transfer, setting forth the
number of Subject Shares proposed to be so Transferred, the name and address of
the Proposed Transferee, the proposed amount and form of consideration, and all
other terms and conditions of payment offered by the Proposed Transferee. The
Transferring Stockholder shall deliver or cause to be delivered to each other
Stockholder a copy of all transaction documents relating to the Tag-Along
Transfer as the same become available. The tag-along rights provided by this
Section 4 must be exercised by a Stockholder by delivery of an irrevocable
written notice to the Transferring Stockholder, within a period of three
(3) Business Days from delivery of the Tag-Along Notice, specifying the portion
of its Pro





--------------------------------------------------------------------------------




Rata Portion of the Subject Shares which it wishes to be included in the
Tag-Along Transfer. With respect to the Subject Shares proposed to be
Transferred, if the Proposed Transferee fails to purchase all the Subject Shares
proposed to be Transferred by the Transferring Stockholder and the Tagging
Stockholder(s), then the number of Subject Shares that each such Stockholder is
permitted to sell in such Tag-Along Transfer shall be reduced pro rata based on
the number of Subject Shares proposed to be Transferred by such Stockholder
relative to the aggregate number of Subject Shares proposed to be Transferred by
all Stockholders participating in such Tag-Along Transfer. The Transferring
Stockholder shall have a period of sixty (60) days following the expiration of
the three (3) Business Day period, as the case may be, mentioned above to sell
all the Subject Shares agreed to be purchased by the Proposed Transferee on the
terms specified in the Tag-Along Notice required by the first sentence of this
Section 4(b). With respect to the Subject Shares proposed to be Transferred, if
the Proposed Transferee agrees to purchase more Subject Shares than specified in
the Tag-Along Notice in the Proposed Transfer, the Stockholders shall also have
the same right to participate (and, with respect to the Co-Investment Entities,
to the extent required pursuant to the tag-along obligations in the operating
agreement of such Co-Investment Entity, shall elect its right to participate) in
the Transfer of such Subject Shares that are in excess of the amount set forth
on the Tag-Along Notice on a pro rata basis based on the number of Subject
Shares proposed to be Transferred by such Stockholder relative to the aggregate
number of Subject Shares proposed to be Transferred by all Stockholders
participating in such Tag-Along Transfer.
(d)Any Transfer of Subject Shares by a Tagging Stockholder to a Proposed
Transferee pursuant to this Section 4 shall be on the same terms and conditions
(including, without limitation, price, time of payment and form of
consideration) as are applicable to the Transferring Stockholder; provided that,
in order to be entitled to exercise its tag-along right pursuant to this
Section 4, each Tagging Stockholder must agree to make to the Proposed
Transferee representations, warranties, covenants, indemnities and agreements
the same mutatis mutandis as those made by the Transferring Stockholder in
connection with the Tag-Along Transfer (other than any non-competition,
non-solicitation, or similar agreement or covenant that would bind the Tagging
Stockholder, its Affiliates and any of their respective portfolio companies, as
the case may be), and agree to the same conditions to the Proposed Transferee as
the Transferring Stockholder agrees, it being understood that all such
representations, warranties, covenants, indemnities and agreements shall be made
by the Transferring Stockholder and each Tagging Stockholder severally and not
jointly and that the aggregate amount of the liability of the Tagging
Stockholder shall not exceed, except with respect to individual representations,
warranties, covenants, indemnities and other agreements of the Tagging
Stockholder as to the unencumbered title to its Subject Shares and the power,
authority and legal right to Transfer such Subject Shares, such Tagging
Stockholder’s pro rata share of any such liability to be determined in
accordance with such Tagging Stockholder’s portion of the total number of
Subject Shares included in such Transfer; provided that, in any event the amount
of liability of any Tagging Stockholder shall not exceed the proceeds such
Tagging Stockholder received in connection with such Transfer. Each Tagging
Stockholder shall be responsible for its proportionate share of the costs of the
Proposed Transfer to the extent not paid or reimbursed by the Proposed
Transferee or the Surviving Company.
(e)For the purposes of this Section 4:
(i)“Affiliate” means, with respect to any person or entity, any other person or
entity that directly or indirectly controls, is controlled by, or is under
common control with, such person or entity. For these purposes, “control” means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such person or entity, whether
through the ownership of voting securities, by contract or otherwise.
(ii)“Co-Investment Entities” means Co-Invest Hamlet Holdings B, LLC, a Delaware
limited liability company, and Co-Invest Hamlet Holdings, Series LLC, a Delaware
series limited liability company.
(iii)“Pro Rata Portion” means, with respect to the Subject Shares to be
transferred pursuant to a tag-along right, (x) with respect to each Tagging
Stockholder, a number of Subject Shares determined by multiplying (i) the total
number of Subject Shares proposed to be Transferred by the Transferring
Stockholder to the Proposed Transferee, by (ii) a fraction, the numerator of
which is the number of Subject Shares held by the Tagging Stockholder and the
denominator of which is the aggregate number of Subject Shares held by all
Stockholders, and (y) with respect to the Transferring Stockholder, the total
number of Subject Shares proposed to be Transferred by the Transferring
Stockholder minus the aggregate number of Subject Shares over which the Tagging
Stockholders have exercised their tag-along rights pursuant to Section 4.
(iv)“Transfer” means, with respect to any Subject Shares, a direct or indirect
transfer, sale, conveyance, exchange, assignment, gift, pledge, hypothecation or
other encumbrance or disposition, including the grant of an option or other
right, whether directly or indirectly, whether voluntarily, involuntarily or by
operation of law, of such common stock, limited liability company interest or
other equity security; and “Transferred”, “Transferee” and “Transferability”
shall each have a correlative meaning. A transfer, sale, conveyance, exchange,
assignment, gift, pledge, hypothecation or other encumbrance or other
disposition, including the grant of an option or other right, of an interest in
any Stockholder shall constitute an indirect “Transfer” for purposes of this
Agreement (as if such interest was a direct interest in the Company) if and only
if all or substantially





--------------------------------------------------------------------------------




all of such interest in such Stockholder represents a beneficial interest in
common stock or other equity interests of the Surviving Company.
Section 5.Term and Termination. The term of this Proxy, including the proxy
granted pursuant to Section 2 of this Proxy and each Stockholder’s covenants and
agreements contained in this Proxy with respect to the Subject Shares held by
such Stockholder, shall commence at the Effective Time and shall terminate
automatically with respect to any and all Subject Shares as and when, and to the
extent, that such Subject Shares are subject to a Release Event as set forth
above (the “Term”).
Section 6.No Liability. Neither VoteCo (or any of its affiliates), nor any
direct or indirect former, current or future partner, member, stockholder,
employee, director, manager, officer, authorized person or agent of VoteCo or
any of its Affiliates, or any direct or indirect former, current or future
partner, member, stockholder, employee, director, manager, officer, authorized
person or agent of any of the foregoing (each, an “Indemnified Person”) shall be
liable, responsible or accountable in damages or otherwise to any or all of the
Stockholders or to any or all of their respective members, their respective
successors or assigns by reason of any act or omission related to the possession
or exercise of this Proxy, and each Stockholder shall indemnity, defend and hold
harmless each Indemnified Person in respect of the same. Each Stockholder
acknowledges and agrees that no duty is owed to such Stockholder by VoteCo (or
any or all of the other Indemnified Persons) in connection with or as a result
of the granting of this Proxy or by reason of any act or omission related to the
possession or the exercise of this Proxy, and, to the extent any duty shall
nonetheless be deemed or found to exist, each Stockholder hereby expressly and
knowingly irrevocably waives, to the fullest extent permitted by applicable law,
any and all such duty or duties, regardless of type or source.
Section 7.General Provisions.
(a)Assignment. This Proxy shall not be assignable by any or all of the
Stockholders, except as contemplated by Section 4(a).
(b)No Ownership Interest. Except as expressly set forth in this Proxy, nothing
contained in this Proxy shall be deemed to vest in VoteCo any direct or indirect
ownership or incidence of ownership of or with respect to any or all of the
Subject Shares.
(c)Severability. If any provision of this Proxy would be held in any
jurisdiction to be invalid, prohibited or unenforceable for any reason, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Proxy or affecting the validity or
enforceability of such provision in any other jurisdiction. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not be invalid,
prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Proxy or affecting the validity or enforceability of such
provision in any other jurisdiction.
(d)Amendments. This Proxy may not be amended, except by a written instrument
executed by all the Stockholders which hold Subject Shares bound by the terms of
this Proxy at the time of such amendment.
(e)Governing Law. This Proxy shall be governed by and construed in accordance
with the laws of the State of Delaware, without giving effect to principles of
conflicts of laws.







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Stockholder has duly executed this Proxy as of the date
first written above.
APOLLO HAMLET HOLDINGS, LLC
 
By:
/s/ David Sambur
 
Name: David Sambur
 
Title: Authorized Person
 
 
APOLLO HAMLET HOLDINGS B, LLC
 
By:
/s/ David Sambur
 
Name: David Sambur
 
Title: Authorized Person
 
 
TPG HAMLET HOLDINGS, LLC
 
By:
/s/ Michael LaGatta
 
Name: Michael LaGatta
 
Title: Vice President
 
 
TPG HAMLET HOLDINGS B, LLC
 
By:
/s/ Michael LaGatta
 
Name: Michael LaGatta
 
Title: Vice President








--------------------------------------------------------------------------------






CO-INVEST HAMLET HOLDINGS, SERIES LLC
 
By: Its Managing Members
 
Apollo Management VI, L.P.
on behalf of affiliated investment funds
 
By: AIF VI Management, LLC
its general partner
 
By:
/s/ Laurie D. Medley
 
Name: Laurie D. Medley
 
Title:Vice President
 
 
TPG Genpar V, L.P.
 
By: TPG GenPar V Advisors, LLC
its general partner
 
By:
/s/ Michael LaGatta
 
Name: Michael LaGatta
 
Title: Vice President
 
 
CO-INVEST HAMLET HOLDINGS B, LLC
 
By Its Managing Members
 
Apollo Management VI, L.P.
on behalf of affiliated investment funds
 
By: AIF VI Management, LLC
its general partner
 
By:
/s/ Laurie D. Medley
 
Name: Laurie D. Medley
 
Title: Vice President
 
 
TPG Genpar V, L.P.
 
By:TPG GenPar V Advisors, LLC
its general partner
 
By:
/s/ Michael LaGatta
 
Name: Michael LaGatta
 
Title: Vice President






